FILED
                            NOT FOR PUBLICATION                                JUN 15 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


TAMMY LEE PHILIPPI,                              No. 10-56856

               Plaintiff - Appellant,            D.C. No. 5:09-cv-01742-PJW

  v.
                                                 MEMORANDUM*
MICHAEL J. ASTRUE, Commissioner of
Social Security,

               Defendant - Appellee.


                    Appeal from the United States District Court
                         for the Central District of California
                    Patrick J. Walsh, Magistrate Judge, Presiding

                              Submitted May 7, 2012**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Tammy Philippi appeals pro se the judgment of the district court affirming

the Commissioner of Social Security’s denial of her application for disability




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
insurance benefits under Title II of the Social Security Act. We have jurisdiction

under 28 U.S.C. § 1291 and affirm.

      We review de novo a district court’s judgment upholding the denial of social

security benefits. Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008). We

must affirm the denial of benefits unless it is based on legal error or the findings of

fact are not supported by substantial evidence. Valentine v. Comm’r Soc. Sec.

Admin., 574 F.3d 685, 690 (9th Cir. 2009).

      Philippi contends the administrative law judge improperly found her

impairments not equivalent to listing 12.04 of the regulatory Listing of

Impairments at 20 C.F.R. Part 404, Supbpart P, Appendix 1. Philippi bears the

burden of proving that her condition is equivalent to a listed impairment. Burch v.

Barnhart, 400 F.3d 676, 683 (9th Cir. 2005). The criteria for Listing 12.04 include

diagnostic criteria establishing an affective disorder and severity criteria

establishing marked limitation in mental function. The ALJ found Philippi did not

satisfy the severity criteria because the mental health professionals who examined

her and reviewed her records found only slight impairment in mental functions.

Philippi failed to produce persuasive evidence contradicting their findings.

      Philippi contends the ALJ improperly discredited her subjective statements

concerning the intensity, persistence, and limiting effects of her impairments. The


                                          -2-
ALJ found Philippi’s allegations of debilitating symptoms inconsistent with the

conservative treatment she received, the absence of physical findings consistent

with her claims of inactivity, the absence of medical opinions suggesting

functional limitations, and the activities in which she engaged. The ALJ’s findings

are sufficiently specific to permit us to conclude that the ALJ did not arbitrarily

discredit Philippi’s statements. Tommasetti, 533 F.3d at 1039. The ALJ’s

reasoning is clear and convincing. Carmickle v. Comm’r, Soc. Sec. Admin., 533

F.3d 1155, 1160 (9th Cir. 2008).

      Philippi contends the ALJ improperly discounted the opinion of examining

consultant Inderpal Randhawa, M.D. Dr. Randhawa’s findings on physical

examination were essentially normal and he observed that Philippi exhibited no

physical difficulty during the evaluation. He opined that Philippi had no functional

limitations, but said she could not engage in any exertional or nonexertional

activity due to her reported fatigue and the amount of time she was reportedly in a

state of dysfunction.

      The ALJ gave clear and convincing reasons for discounting Dr. Randhawa’s

opinion. The ALJ found the opinion internally inconsistent, unsupported by Dr.

Randhawa’s clinical findings, premised primarily on Philippi’s discredited

subjective statements, and contrary to Philippi’s reported activities. These reasons


                                          -3-
provide a legally sufficient basis for discrediting Dr. Randhawa’s opinion.

Tommasetti, 533 F.3d at 1041; Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d

1190, 1195 (9th Cir. 2004); Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir.

2001).

      In conclusion, the ALJ applied proper legal standards and his findings are

supported by substantial evidence. Accordingly, the judgment of the district court

is AFFIRMED.




                                        -4-